Exhibit 10.30
[Form of Wright Express Corporation Restricted Stock Unit Agreement under the
Wright Express Corporation 2010 Equity and Incentive Plan]
Wright Express Corporation
Memorandum

     
TO:
  [Name] (the “Grantee”)
 
   
FROM:
  Michael E. Dubyak, Chairman & CEO
 
   
SUBJECT:
  Restricted Stock Unit Agreement
 
   
DATE:
  [Date]

You have been granted an award of Restricted Stock Units (“RSUs”) under the
terms of the Wright Express Corporation 2010 Equity and Incentive Plan (the
“Plan”) (the RSUs are collectively referred to as the “Award”). Attached to this
Memorandum is an Agreement which, along with the Plan document, governs your
Award. You will be receiving separately a copy of the Prospectus for the Plan.
The Prospectus contains important information regarding the Plan, including
information regarding restrictions on your rights with respect to the RSUs
granted to you. You should read the Prospectus carefully.
An Award of RSUs does not give you rights as a shareholder of the Company and
you may not transfer or assign any rights in your RSUs. Please note that as your
Award vests, the Company will withhold from the number of shares that would
otherwise be delivered to you a number of shares of Common Stock having a value
equal to your tax withholding obligations (similar to payroll withholding
requirements).
Finally, by accepting this Award you are agreeing to abide by the terms of the
Plan and the attached Agreement. To accept this Award, you must agree to the
terms set forth in this Agreement by signing and dating the Memorandum and
returning it to Tabitha Hilton in the Human Resources Office in South Portland,
Maine by [date].

                 
     Date of Grant:
  [Date]    
 
       
     Number of RSUs:
  [Number]    
 
       
     Vesting Period:
  [ ] years ([ ] per year for [ ] years)               

 



--------------------------------------------------------------------------------



 



[Form of Wright Express Corporation Restricted Stock Unit Agreement under the
Wright Express Corporation 2010 Equity and Incentive Plan]
USE THE SPACE BELOW TO ACCEPT THIS GRANT:
I have read and agree to the terms set forth in the Restricted Stock Unit
Agreement. I accept the Award of RSUs described in this Memorandum:

                    Signature of Grantee             Date         

[Name] (the “Grantee”)

 



--------------------------------------------------------------------------------



 



[Form of Wright Express Corporation Restricted Stock Unit Agreement under the
Wright Express Corporation 2010 Equity and Incentive Plan]
WRIGHT EXPRESS CORPORATION
2010 Equity and Incentive Plan
RESTRICTED STOCK UNIT AWARD AGREEMENT
          THIS AWARD AGREEMENT (“Agreement”), dated as of [DATE], is entered
into by and between WRIGHT EXPRESS CORPORATION, a Delaware corporation (the
“Company”), and the Grantee named on the attached Memorandum, dated [DATE] (the
“Memorandum”) pursuant to the terms and conditions of the Wright Express
Corporation 2010 Equity and Incentive Plan (the “Plan”).
          WHEREAS, the Company has the authority under and pursuant to the Plan
to grant awards to eligible employees of the Company and its subsidiaries; and
          WHEREAS, the Company desires to grant the Award to the Grantee subject
to the terms and conditions of the Plan and this Agreement.
          In consideration of the provisions contained in this Agreement, the
Company and the Grantee agree as follows:
          1.      The Plan. The Award granted to the Grantee hereunder is made
pursuant to the Plan. A copy of the prospectus for the Plan has been provided to
the Grantee and the applicable terms of such Plan are hereby incorporated herein
by reference. Terms used in this Agreement which are not defined in this
Agreement shall have the meanings used or defined in the Plan.
          2.      Award. Concurrently with the execution of this Agreement, and
subject to the terms and conditions set forth in the Plan and this Agreement,
the Company hereby grants the number of Restricted Stock Units indicated in the
Memorandum to the Grantee. Each Restricted Stock Unit entitles the Grantee to
one share of Common Stock, subject to continued employment, upon vesting.
          3.      Vesting of Units.
          (a)      Upon the vesting of the Award, as described in this Section,
the Company shall deliver for each Restricted Stock Unit that becomes vested,
one (1) share of Common Stock; provided, however, that the Company shall
withhold from the Grantee at the time of delivery of the Common Stock the amount
that the Company determines necessary to pay applicable withholding taxes as and
to the extent provided in Paragraph 8 below. The Common Stock shall be delivered
as soon as practicable following each vesting date or event set forth below, but
in any case within 30 days after such date or event.
          (b)      Subject to Paragraph 3(c) and Paragraph 4, (i) [ ] of the
Restricted Stock Units shall become vested and payable to the Grantee on the
first anniversary of the Grant Date, [DATE], [ ] of the Restricted Stock Units
shall become vested and payable to the Grantee on the second anniversary of the
Grant Date, [DATE], and [ ] of the Restricted Stock Units shall become vested
and payable to the Grantee on the [ ] anniversary of the Grant Date, [DATE], in

 



--------------------------------------------------------------------------------



 



[Form of Wright Express Corporation Restricted Stock Unit Agreement under the
Wright Express Corporation 2010 Equity and Incentive Plan]
each case so long as the Grantee remains employed with the Company through each
such vesting date.
          (c)      Notwithstanding Paragraph 3(b), upon the Grantee’s death, the
Award shall become immediately and fully vested, subject to any terms and
conditions set forth in the Plan or imposed by the Compensation Committee of the
Board of Directors (the “Committee”).
          4.      Termination of Employment. Notwithstanding any other provision
of the Plan to the contrary, upon the termination of the Grantee’s employment
with the Company and its subsidiaries for any reason whatsoever (other than
death), the Award, to the extent not yet vested, shall immediately and
automatically terminate; provided, however, that the Committee may, in its sole
and absolute discretion, but subject to the terms of the Plan, agree to
accelerate the vesting of the Award, upon termination of employment or
otherwise, for any reason or no reason, but shall have no obligation to do so.
          For purposes of the Plan and the Award, a termination of employment
shall be deemed to have occurred on the date upon which the Grantee ceases to
perform active employment duties for the Company following the provision of any
notification of termination or resignation from employment, and without regard
to any period of notice of termination of employment (whether expressed or
implied) or any period of severance or salary continuation. Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, the Grantee shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement) to any
payment or other benefit to compensate the Grantee for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment. No amounts earned pursuant to the
Plan or any Award shall be deemed to be eligible compensation in respect of any
other plan of the Company or any of its subsidiaries.
          5.      No Assignment. Except as expressly permitted under the Plan,
this Agreement may not be assigned by the Grantee by operation of law or
otherwise.
          6.      No Rights to Continued Employment. Neither this Agreement nor
the Award shall be construed as giving the Grantee any right to continue in the
employ of the Company or any of its subsidiaries, or shall interfere in any way
with the right of the Company to terminate such employment.
          7.      Governing Law. This Agreement and the legal relations between
the parties shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without effect to the conflicts of laws
principles thereof.
          8.      Tax Obligations. As a condition to the granting of the Award
and the vesting thereof, the Grantee acknowledges and agrees that he/she is
responsible for the payment of income and employment taxes (and any other taxes
required to be withheld) payable in connection with the vesting of an Award.
Accordingly, the Grantee agrees to remit to the Company or any applicable
subsidiary an amount sufficient to pay such taxes. Such payment shall be made to
the Company or the applicable subsidiary of the Company in a form that is
reasonably acceptable to the Company, as the Company may determine in its sole
discretion.

 



--------------------------------------------------------------------------------



 



[Form of Wright Express Corporation Restricted Stock Unit Agreement under the
Wright Express Corporation 2010 Equity and Incentive Plan]
Notwithstanding the foregoing, the Company may retain and withhold from delivery
at the time of vesting that number of shares of Common Stock having a fair
market value equal to the taxes owed by the Grantee, which retained shares shall
fund the payment of such taxes by the Company on behalf of the Grantee.
          9.      Notices. Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in the Grantee’s employment records (or such other
address as the Grantee may designate in writing to the Company), or to the
Company, 97 Darling Avenue, South Portland, ME 04106, Attention: General
Counsel, or such other address as the Company may designate in writing to the
Grantee.
          10.      Failure to Enforce Not a Waiver. The failure of the Company
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
          11.      Amendments. This Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto.
          12.      Authority. The Committee has complete authority and
discretion to determine Awards, and to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any matter
relating to the interpretation or construction of the Plan or this Agreement
shall be final, binding and conclusive on all parties.
          13.      Rights as a Stockholder. The Grantee shall have no rights as
a stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to any Award until the issuance of a stock
certificate to the Grantee in respect of such Award.
          IN WITNESS WHEREOF, this Agreement is effective as of the date first
above written.
WRIGHT EXPRESS CORPORATION
-s- Michael E. Dubyak [b83550b8355007.gif]
By:     Michael E. Dubyak
Its:      Chairman and Chief Executive Officer

 